Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
3	The disclosure is objected to because of the following informalities: In paragraph 0009 of the specification, the phrase “12/397,697 describes a gasket” should be changed to –12/397,697, now abandoned, describes a gasket—so as to update the status of this application. Also, in paragraph 0009 of the specification, the phrase “US 14/277,836 describes microfluidic flow cell assemblies” should be changed to –U.S. Patent no. 9,150,907 describes microfluidic flow cell assemblies—since application no. 14/277,836 is now U.S. Patent no. 9,150,907.  
Appropriate correction is required.
Claims 1-24 are objected to because of the following informalities: On line 10 of claim 1, the phrase “the narrow end” should be changed to –the narrower end—so as to use the same terminology as recited on line 5 of claim 1. On lines 11-12 of claim 1, the phrase “relative to a plane of gasket” should be changed to –relative to a plane of the gasket—so as to provide further clarification. On line 13 of claim 1, the phrase “relative to the plane of gasket” should be changed to –relative to the plane of the gasket—so as to provide further clarification.  On line 2 of claim 7, the phrase “tear-shaped” should be changed to –teardrop-shaped—for further clarification. .  Appropriate correction is required.
Claims 14-15, 17, 21-23 and 25-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
On line 2 of claim 14, the phrase “the angle of fluid flow” lacks antecedent basis. On line 2 of claim 14, the phrase “each fluid inlet passage” should be changed to –each inlet passage—so as to use the same terminology as recited in claim 1. On line 3 of claim 14, the phrase “each respective fluid outlet passage” should be changed to -- each respective outlet passage-- so as to use the same terminology as recited in claim 1. On lines 3-4 of claim 14, “relative to a plane of gasket” should be changed to –relative to a plane of the gasket—so as to provide further clarification. See all of these same problems in claim 15. On line 4 of claim 14, the phrase “the range” lacks antecedent basis. 
Claim 17 is indefinite since it recites that an array comprises four sensors, but claim 1 does not positively recite any “array” of sensors in the flow cell.
On line 3 of claim 21, the phrase “the array” lacks antecedent basis.
On line 1 of claim 25, the phrase “the concentration” lacks antecedent basis. On lines 13-14 of claim 25, the phrase “the narrow end” should be changed to –the narrower end—so as to use the same terminology as recited on line 8 of claim 25. On lines 14-15 of claim 25, the phrase “relative to a plane of gasket” should be changed to –relative to a plane of the gasket—so as to provide further clarification. On lines 16-17 of claim 25, the phrase “relative to the plane of gasket” should be changed to –relative to the plane of the gasket—so as to provide further clarification. On the last line of claim 25, the phrase “the electronic measuring system” should be changed to –the electronic measurement system—so as to use the same terminology as recited earlier in the claim. 
Claim 28 is indefinite since it is not clear whether the recited “biosensor” is one of the sensors in fluid communication with one of the chambers in the flow cell recited in claim 25. Claim 28 is also indefinite since it is not clear whether the potentiostat printed circuit board is the same as the electronic measurement system recited in claim 25. 
On lines 12-13 of claim 30, the phrase “the narrow end” should be changed to –the narrower end—so as to use the same terminology as recited on line 7 of claim 30. On lines 13-14 of claim 30, the phrase “relative to a plane of gasket” should be changed to –relative to a plane of the gasket—so as to provide further clarification. On lines 15-16 of claim 30, the phrase “relative to the plane of gasket” should be changed to –relative to the plane of the gasket—so as to provide further clarification. On line 23 of claim 30, the phrase “the one or more parameters” lacks antecedent basis. 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10, 14-17, 24-25 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Santos et al (article from Electrophoresis, vol. 35, 2014, pages 864-869) in view of Tang et al (US 2017/0173588).
Santos et al teach of a flow cell for measuring a concentration of a chemical in a fluid. The flow cell comprises a first upper body section (see top of flow cell depicted in Figure 1 of Santos et al), a second lower body section (see bottom of flow cell depicted in Figure 1 of Santos et al), and a gasket arranged to seal between the first and second sections (see the spacer gasket in the flow cell depicted in Figure 1 of Santos et al) (claims 1, 25 and 30). The gasket, the first section and the second section together define a chamber having  perimeter, wherein an aperture in the gasket defines the perimeter of the chamber (see the aperture in the spacer gasket of Figure 1 in Santos et al which defines a chamber, claims 1, 3, 25 and 30). The chamber has an inlet passage (“flow in” in Figure 1 of Santos et al) in communication with the chamber, an outlet passage (“flow out” in Figure 1 of Santos et al) in communication with the chamber, and a sensor in the form of electrodes in communication with the chamber (see the working, auxiliary and reference electrodes in Figure 1 of Santos et al) (claims 1, 25 and 30). The inlet passage directs fluid into a first end of the chamber at an angle between about 45o to about 75o to a plane of the gasket, and the outlet passage directs fluid flow out of a second, opposite end of the chamber at an angle between about 45o to about 75o to a plane of the gasket, wherein the inlet and outlet passages are angled in opposite directions (see Figure 1 of Santos et al) (claims 1, 25, 30). The flow cell further comprises an electronic measurement system in the form of a potentiostat printed circuit board that is in electrical communication with the sensor comprising the electrodes, and is configured to transmit data to a data processor comprising a microcomputer (see Figure 1 and its description in Santos et al) (claims 1-2, 25 and 30). A depth of the chamber in the flow cell corresponds to a thickness of the gasket (claim 4), the inlet and outlet passages are formed in the first upper body section of the flow cell (claim 5), the second lower body section comprises recesses to receive the electrodes (i.e. working and auxiliary electrodes) of the sensor (claim 6), and the inlet passage, chamber and outlet passage define a fluid flow path having an angle of at least about 105o along the inlet passage and the chamber and along the chamber and the outlet passage (claim 10). In addition, the angle of fluid flow from the inlet passage to the chamber and from the chamber to the outlet passage, relative to a plane of the gasket, is in a range of about 55-60o, in particular, about 60o (claims 14-15). Santos et al teach that the flow cell is inserted into a process stream flowing in a capillary in order to determine a concentration of a cationic, anionic or neutral chemical in the stream, such as carboxylic acids produced by the oxidation of alcohols in a process stream.  See the abstract, Figure 1 and section 2.2 in Santos et al. Santos et al fail to teach that the chamber in the flow cell formed by the combination of the first upper section, the gasket and the second lower section has a perimeter with a narrower end and a rounded, wider end, such as a teardrop shape. 
Tang et al teach of a flow cell in the form of a cartridge used for thermocycling a sample fluid. The flow cell depicted in Figures 3-5 of Tang et al comprises a top cover, a bottom cover, membranes 31 and 32 located between the top and bottom covers, and gaskets 33, 34 located between the membranes 31, 32. Apertures or cutouts are formed in the gaskets 33, 34, and these apertures form two chambers in the flow cell along with the membranes 31, 32 and the top and bottom covers. A fluid sample is introduced into the flow cell through openings in the top cover, and the fluid is cycled between the two chambers having different temperatures therein. Tang et al teach that the apertures or cutouts which form the chambers of the flow cell can have different shapes. In one embodiment, the apertures can have a teardrop shape with a narrow end and a rounded wider end. Tang et al teach that this teardrop shape for the flow cell chambers is advantageous since it decreases the trapping of air or vapor bubbles in the fluid located in the chambers and being cycled in the flow cell. In addition, the teardrop shape serves to reduce sharp corners or steps in the chambers that can serve as nucleation sites during the filling of the chambers. See Figures 3-4, and paragraphs 0076 and 0079 in Tang et al. 
Based upon a combination of Santos et al and Tang et al, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the chamber in the flow cell taught by Santos et al with a narrower end and a rounded, wider end, such as a teardrop shape (claim 7), since Tang et al teach that this shape for a chamber in a flow cell is advantageous since it decreases the trapping of air or vapor bubbles in the fluid located in the chamber, and it serves to reduce sharp corners or steps in the chambers that can serve as nucleation sites during the filling of the chambers. With regards to claims 8-9, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the gasket in the flow cell taught by Santos et al out of a deformable, resilient material since gaskets are usually formed from such pliable materials in order to adjust a distance between surfaces sandwiched by the gasket and to adjust a volume of chambers formed by apertures in the gasket. With regards to claims 16-17, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include more than one sensor, such as 2-8 sensors or 4 sensor, in the flow cell taught by Santos et al because doing so would allow multiple chemicals or analytes in a fluid to be measured simultaneously. With regards to claim 24, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a cover for the electronic measurement system (i.e. potentiostat) in the flow cell taught by Santos et al because doing so would help protect the measurement system from environmental contaminants that may cause erroneous measurement results. With regards to claim 30, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a controller responsive to an output of the microcomputer processor in the flow cell taught by Santos et al, wherein the output corresponds to a concentration of a chemical in a fluid sample measured in the flow cell, since such a controller would serve as a means of quality control to provide a feedback adjustment of the operating conditions of the flow cell to ensure that it is operating optimally to measure a concentration of a chemical in a fluid sample. 
Claims 11-13, 18-23 and 26-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Santos et al in view of Tang et al as applied to claims 1-10, 14-17, 24-25 and 30 above, and further in view of Glithero et al (article from Analytical Bioanalytical Chemistry, vol. 405: pages 3791-3799, 2013). For a teaching of Santos et al and Tang et al, see previous paragraphs in this Office action. Santos et al fail to teach that the inlet passage of the flow cell is below the outlet passage so that the inlet and outlet passages define a fluid flow path in an upwards direction, that the inlet and outlet passages provide laminar flow of liquid along the chamber, and that the sensor in the flow cell is a biosensor having a molecule, such as an enzyme, screen-printed onto an electrode for detecting a chemical, such as lactose, in a fluid stream, such as a dairy processing stream. 
Glithero et al teach of an in-line, laminar flow cell for determining lactose in a dairy processing stream. The flow cell is designed to have a vertical upwards flow path with an inlet passage below an outlet passage so that the buoyant tendency of a gas bubble and flow work in the same direction. This vertical upwards flow path ensures a bubble-free operation. Glithero et al teach that the flow cell contains an enzyme biosensor for detecting lactose in a dairy processing stream. This biosensor contains a sensor enzyme molecule screen-printed onto an electrode, wherein the enzyme molecule reacts with lactose in a dairy processing fluid to produce an electrical response. The flow of the process fluid through the flow cell is laminar. See the abstract and page 3793 in Glithero et al. 
Based upon a combination of Santos et al, Tang et al and Glithero et al, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the inlet passage of the flow cell taught by Santos et al below the outlet passage so that the inlet and outlet passages define a fluid flow path in an upwards direction since Glithero et al teach that this configuration for a flow cell ensures a bubble-free operation by causing gas bubbles and fluid flow in the flow cell to work in the same direction. It also would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a laminar flow of the fluid in the flow cell taught by Santos et al between the inlet and outlet passages since Glithero et al teach that such laminar flow in a flow cell is advantageous to measure a concentration of a chemical in a fluid because it minimizes the creation of eddies and/or bubbles in the fluid. It also it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the sensor in the flow cell taught by Santos et al as a biosensor having a molecule, such as an enzyme, screen-printed onto an electrode for detecting a chemical, such as lactose, in a fluid stream, such as a dairy processing stream, since Glithero et al teach that it is known to detect lactose in a dairy processing stream using a flow cell similar to that taught by Santos et al by incorporating into the flow cell a biosensor having an enzyme screen-printed onto an electrode for reacting with lactose. With regards to claim 29, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a controller responsive to an output of the microcomputer processor in the flow cell taught by Santos et al, wherein the output corresponds to a concentration of a chemical in a fluid sample measured in the flow cell, since such a controller would serve as a means of quality control to provide a feedback adjustment of the operating conditions of the flow cell to ensure that it is operating optimally to measure a concentration of a chemical in a fluid sample. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Please make note of: Arnone et al who teach of a flow cell assembly for a fluid analyzer; Chandra et al (WO 2017/060088) who teach of a flow cell for reducing viable microorganisms in a fluid; Desmond et al who teach of a microfluidic device with a teardrop-shaped chamber therein; Kraiczek et al who teach of a micromachined flow cell with a freestanding fluidic tube; and Miller et al who teach of a flow cell comprising two end plates with a gasket therebetween. 





Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAUREEN M WALLENHORST whose telephone number is (571)272-1266. The examiner can normally be reached on Monday-Thursday from 6:30 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander, can be reached at telephone number 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MAUREEN WALLENHORST/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        May 20, 2022